Action to recover damages for personal injuries and for property damage as a consequence of the collision of the defendant’s truck and the plaintiff’s automobile on a road in the city of Beacon. Judgment for the plaintiff and order denying defendant’s motion to set aside the verdict and for a new trial affirmed, with costs. No opinion. Lazansky, P. J., Carswell, Adel and Taylor, JJ., concur; Close, J., dissents and votes to reverse the judgment and order and to grant a new trial on the ground that the verdict is against the weight of the evidence.